Case 8:20-cv-02268-DOC-DFM Document 1-2 Filed 12/02/20 Page 1 of 4 Page ID #:29




                   EXHIBIT A
Case 8:20-cv-02268-DOC-DFM Document 1-2 Filed 12/02/20 Page 2 of 4 Page ID #:30
Case 8:20-cv-02268-DOC-DFM Document 1-2 Filed 12/02/20 Page 3 of 4 Page ID #:31
                 Case 8:20-cv-02268-DOC-DFM Document 1-2 Filed 12/02/20 Page 4 of 4 Page ID #:32
                       Name                             Type       Assoc    Start Date    End Date
CANOPIUS UNDERWRITING BERMUDA LIMITED               DEFENDANT              11/02/2020
IRONSHORE SPECIALTY INSURANCE COMPANY               DEFENDANT              11/02/2020
NATIONAL UNION FIRE INSURANCE COMPANY               DEFENDANT              11/02/2020
SWISS RE INTERNATIONAL SE                           DEFENDANT              11/02/2020
AIU INSURANCE COMPANY                               DEFENDANT              11/02/2020
NORTH AMERICAN CAPACITY INSURANCE COMP              DEFENDANT              11/02/2020
XL INSURANCE AMERICA, INC.                          DEFENDANT              11/02/2020
CERTAIN UNDERWRITERS AT LLOYDS LONDON,              DEFENDANT              11/02/2020
ARGO RE LIMITED                                     DEFENDANT              11/02/2020
HOLWELL SHUSTER & GOLDBERG LLP                      ATTORNEY               11/02/2020
NATIONAL FIRE & MARINE INSURANCE COMPA              DEFENDANT              11/02/2020
LEXINGTON INSURANCE COMPANY                         DEFENDANT              11/02/2020
LONDON FISCHER LLP                                  ATTORNEY               11/02/2020
Hearings:
          Description        Date      Time                Department                    Judge
                       Print this page
